ETF Series Solutions 615 East Michigan Street | Milwaukee, Wisconsin 53202 November 20, 2015 VIA EDGAR TRANSMISSION Mr. John Grzeskiewicz, Esq. U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: ETF Series Solutions (the “Trust”) FFI U.S. Large Cap Fossil Free ETF (the “Fund”) File Nos.: 333-179562 and 811-22668 Dear Mr. Grzeskiewicz: Pursuant to Rule 477 under the Securities Act of 1933, as amended, the Trust respectfully requests withdrawal of the following Post-Effective Amendments to the Trust’s Registration Statement on Form N-1A (the “Amendments”), which were filed for the purpose of registering shares of the Fund as a new series of the Trust. No securities were sold in connection with the Amendments, and the Trust has determined not to proceed with the offering of this series at this time. Post Effective Amendment Number Date Filed Submission Type Accession Number 69 10/23/2015 485BXT 0000894189-15-005364 65 9/25/2015 485BXT 0000894189-15-004932 62 8/27/2015 485BXT 0000894189-15-004478 60 7/29/2015 485BXT 0000894189-15-003580 56 6/30/2015 485BXT 0000894189-15-003150 50 4/17/2015 485APOS 0000894189-15-001870 If you have any questions or require further information, please contact Michael Barolsky at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President and Secretary
